Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is indefinite because it is unclear what is meant by "according to a first height and a second height" in line 6.  For example it is not apparent whether "height" refers to a thickness of the dielectric layer, or a distance from some unspecified reference plane, or something else.  It is noted that in the figures which show a u-shaped second waveguide (figs. 10-12), the dielectric layer 210 has a uniform thickness.  The specification does not clarify the issue because the term "height" occurs only in claim 9.  Claims 10-14 are indefinite by dependence from claim 9.
Claim 15 is indefinite because there is insufficient antecedent basis for "the second ridge" recited in line 9.  No second ridge was mentioned 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6801676 B1.
	Claim 1:  '676 discloses a method for forming an optical device, the method comprising (see fig. 3 and outline of its waveguides below):

    PNG
    media_image1.png
    568
    1187
    media_image1.png
    Greyscale

305) on a dielectric substrate 307, the first waveguide comprising a first ridge projecting in a first direction (upward as oriented in fig. 3) from the dielectric substrate and extending in a second direction of an optical path; 
forming a dielectric layer 311 on the first ridge; and 
forming a second waveguide (including material 303) on an upper surface of the dielectric layer opposite a lower surface of the dielectric layer contacting the first ridge, the second waveguide defining a first surface facing the upper surface and a second surface (the surface coplanar with the portion of material 303 that contacts the bottom of 335) opposite the first surface, wherein the second surface comprises a second ridge projecting in the first direction from the second surface and extending in the second direction of the optical path, wherein the second ridge at least partially overlaps both the dielectric layer and the first ridge, and wherein the first waveguide is doped a first conductivity type and the second waveguide is doped a second, different conductivity type (col. 8 lns. 25-30).  In particular the process of manufacturing the '676 device as configured in fig. 3 includes all the recited steps.
317 to the first waveguide; and coupling a second electrical contact  313 to the second waveguide.

Allowable Subject Matter
Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 1.  The applied '676 reference does not disclose or suggest the additional features or steps required by those claims.

Conclusion
	The additional references listed on the attached 892 form are generally relevant to the subject matter of this application.  Most of them disclose other examples of optical modulators which include p-i-n junctions and/or waveguides with ridges.




Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
March 5, 2021